Citation Nr: 1607300	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-18 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 percent prior to February 25, 2014.

2.  Entitlement to a disability evaluation in excess of 70 percent from February 25, 2014.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 25, 2014.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 25, 2014-`on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Karl A. Kazemierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to June 1994, and from August 1996 to February 2004.  
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a Setpember 2010 rating decision of the VA Regional Office in Philadelphia, Pennsylvania which continued the Veteran's 50 percent disability rating for PTSD.  Thereafter, in an August 2014 rating deicison, the RO increased the Veteran's disability rating to 70 percent and granted TDIU, both effective February 25, 2014.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 25, 2014, the Veteran's service-connected PTSD is manifested by symptoms (including chronic sleep disturbance, anxiety, depression, and irritability) productive of rduced reliabiltuy and productivity.  

2.  From February 25, 2014, the Veteran's service connected PTSD is manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to February 25, 2014, the criteria for a rating in excess of 50 percent for PTSD symptoms are not met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  From February 25, 2014, the criteria for a rating in excess of 70 percent for PTSD symptoms are not met. 38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in * *.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


